Citation Nr: 1550361	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-38 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2006 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claim of entitlement to a TDIU.  He perfected a timely appeal to that decision.  

In December 2010, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2012.  In May 2013, the Board remanded the case for further evidentiary development.  An SSOC was issued in August 2013.  In December 2013, the Board again remanded the case to the RO for further development of the TDIU issue.  Following the requested development, another SSOC was issued in April 2015.  

The Board notes that, in his substantive appeal (VA Form 9), received in January 2009, the Veteran requested a hearing on appeal before a Veterans Law Judge at the RO (Travel Board hearing).  However, in a statement dated in June 2009, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2014).  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran argues that the medical evidence of record supports his claim for a TDIU.  The Veteran maintains that the record clearly demonstrates that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran further maintains that the symptoms caused by his physical disabilities, particularly his heart disorder, combined with his psychiatric disorder have rendered him unable to perform any type of work, including sedentary work.  

The Board acknowledges that, under applicable criteria, TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

In this case, service connection is currently in effect for coronary artery disease (CAD), rated as 60 percent disabling from October 10, 2014; diabetes mellitus, type II, with erectile dysfunction, hypertension, cataracts and retinopathy, rated as 20 percent disabling from January 25, 2005; diabetic peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II, rated as 10 percent disabling from January 25, 2006; diabetic peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II, rated as 10 percent disabling from January 25, 2006; and depressive disorder, rated as 10 percent disabling from April 18, 2007.  The combined disability rating for his service-connected disorders is 40 percent from January 25, 2006, 50 percent from October 3, 2012, and 80 percent from October 10, 2014.  

In May 2013, the Board remanded the Veteran's claim so that he could be provided with a VA examination to determine whether his service-connected disabilities rendered him unemployable.  Accordingly, the Veteran was afforded a psychiatric examination in June 2013; the VA examiner stated that his review of another psychologist evaluation does not lead him to believe that the Veteran's depressive symptoms as likely as not prevent him from securing and maintaining gainful employment.  In July 2013, another VA examiner stated that erectile dysfunction does not affect employability for any legal occupation.  With respect to his coronary artery disease, the examiner stated that the Veteran's CAD does not limit his ability to work.  He also concluded that the Veteran's current hypertension does not affect his ability to work.  A VA examiner reported that, based on his review of the file and the service connected disabilities he was asked to review (and for which he is qualified to review), the Veteran could be employed in a sedentary capacity with provision made to accommodate his wheelchair.  

The Veteran was also afforded an eye examination in July 2013, following which the examiner opined that the ocular findings have no effect on acuity or visual field; thus, the Veteran was fully capable of securing or following gainful physical or sedentary employment from an ocular standpoint.  On the occasion of a VA examination in February 2014 for evaluation of diabetes and heart disease, a VA examiner explained that the Veteran's heart disease impacts his ability to work.  In December 2014, the examination report noted that the Veteran's coronary artery disease (CAD) prevents him from being able to mow his lawn with a riding mower due to chest pain.  Lastly, following a psychiatric examination in April 2015, the examiner stated that the Veteran's psychiatric condition alone does not impair his ability to engage in physical and sedentary forms of employment.  

While the evidence shows that examiners have considered how certain of the Veteran's service-connected disabilities affect his ability to work, it does not appear that a medical professional has considered the extent to which all of the Veteran's service-connected disabilities, in the aggregate, affect his employability.  Significantly, in a November 2015 Appellate Brief, the Veteran's representative requested in the alternative that the matter be remanded in order to obtain a medical opinion regarding the combined effects of the service-connected disabilities on his employability.  The representative argues that the above cited medical opinions do not provide an opinion concerning the Veteran's employability as impacted by all of his service-connected disabilities considered together.  There is presently no evaluation assessing whether the Veteran's service connected disabilities, in the aggregate, preclude substantially gainful employment.  Therefore, the Board finds that the Veteran should be afforded a Social and Industrial Survey to assist the Board in determining whether the Veteran's service connected disabilities render him unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).  

Also, the record reflects that the Veteran's TDIU claim has been pending since 2006.  Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, and must first refer the claim to the Director of the Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for the entire appeal period.  Therefore, the TDIU claim must also be remanded for referral to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability. The file should be reviewed, including treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following: (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

2.  Refer the Veteran's claim to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) in light of the Veteran's service-connected disabilities for the period 2006 to October 9, 2014. 

3.  The AOJ/AMC must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, in light of all of the evidence received, the AOJ/AMC should readjudicate the issue of entitlement to TDIU.  If the determination is adverse to the Veteran, he and his representative should be furnished an SSOC, which includes analysis of additional evidence submitted since issuance of the April 2015 SSOC.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




